Citation Nr: 0913284	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1973.  He died in June 2007.  The appellant is the Veteran's 
brother.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran died from a non-service connected condition in 
June 2007 and at that time was neither hospitalized at a VA 
facility nor under the authority of 38 U.S.C.A. § 1703.  At 
the time of his death the Veteran was not in receipt of, and 
had no claim pending for, VA compensation or pension and 
there was next of kin to claim his body.


CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1600 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  In this case, the facts pertinent to 
applicable law are not in dispute.  Because here the law, 
rather than the evidence, is dispositive, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Of record is a certificate of death documenting that the 
Veteran died in June 2007 at his own home.  Cause of death is 
listed as cardiomegaly with atherosclerotic cardiovascular 
disease due to bilateral pulmonary edema and hypertension.  
In July 2007, the appellant, who is the Veteran's brother, 
filed an application for VA burial benefits under 38 U.S.C.A. 
Chapter 23.  He has asserted that his funds were used to pay 
burial expenses and a July 2007 receipt from Tyler Memorial 
Funeral Home appears to confirm this.

Pursuant to applicable law and regulation, burial expenses 
incurred with respect to a deceased veteran are payable, 
within limits set by law, where the veteran died of a 
service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).  Here, there is no evidence that service 
connection was established for any disability during the 
Veteran's lifetime.  Therefore 38 U.S.C.A. § 2307 and the 
implementing regulatory provision, 38 C.F.R. § 3.1600(a), are 
not for application.

If a veteran dies of non-service connected causes, as in this 
case, entitlement to a burial allowance is based upon the 
following conditions: (1) at the time of death, the veteran 
was in receipt of pension or compensation; or, (2) the 
veteran had an original or reopened claim for either benefit 
pending at the time of death and in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of the veteran's death to show entitlement; or, (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a State and the 
Secretary determines that there is no next of kin or other 
person claiming the body of the deceased veteran and that the 
veteran's estate does not have sufficient resources to cover 
burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 
C.F.R. § 3.1600(b).

The claims file is absent for any evidence that the Veteran 
was in receipt of pension or compensation at the time of his 
death, that he had an original or reopened claim for either 
benefit pending at the time of his death, or that his body 
was being held by the State and the Secretary determined that 
there is no next of kin or other person claiming the body of 
the deceased veteran and that the veteran's estate does not 
have sufficient resources to cover burial and funeral 
expenses.  Nor does the appellant contend that any of these 
conditions are present.  Therefore, 38 U.S.C.A. § 2302(a) and 
the implementing regulatory provision, 38 C.F.R. § 3.1600(b), 
are not for application.

Pursuant to 38 U.S.C.A. § 2303, as implemented by 38 C.F.R. § 
3.1600(c), if a veteran dies while properly hospitalized by 
VA, there is payable an allowance for internment and burial.  
38 C.F.R. § 3.1600(c) defines 'hospitalized by VA', in 
pertinent part, as admission to a VA facility for hospital 
care, or admission or transfer to a non-VA facility for care 
under the authority of 38 U.S.C.A. § 1703.  In this case, the 
death certificate shows that the veteran died in his own 
home, which is obviously not a VA facility, and there is no 
evidence of record that any medical care was provided under 
authority of 38 U.S.C.A. § 1703.  Therefore, under the plain 
and unambiguous language of the regulation and statute 38 
U.S.C.A. § 2303 and 38 C.F.R. § 3.1600(c) are not for 
application.

In his September 2007 notice of disagreement and in his 
December 2007 substantive appeal, the appellant argued that 
his brother had served two tours in Vietnam, was wounded 
there, and had suffered from mental problems associated with 
his wartime service.  He asserted that the least the 
government could do was provide assistance with the Veteran's 
burial expenses.  He also pointed out that the state would 
have had to pay for his brother's burial if he had not done 
so and seems to be arguing that he has been penalized because 
he attempted to do the right thing by stepping forward to 
give his brother a decent burial, rather than allowing the 
state to bury the Veteran in a pauper's grave.  

Essentially, the appellant has presented an argument grounded 
in equity.  While the Board is very sympathetic to the 
appellant's financial hardship, as well as his loss of a 
family member, VA is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  This case has been properly decided based on 
application of the law to the pertinent facts.

Because the statutory and regulatory requirements for 
entitlement to burial benefits, to include benefits for 
funeral, plot, and internment expenses, have not been met, 
the appeal must be denied.  There is no evidence in this case 
favorable to the appellant's claim and therefore, the 
'benefit-of- the-doubt rule' is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


